       Case: 1:20-cv-06316 Document #: 49-6 Filed: 03/05/21 Page 1 of 2 PageID #:901


                                              EXHIBIT 2
                                                             U.S. Department of .lustiee

                                                             Office of Jusnce Program,




Office of the Assistant Anorney General                       Washmglon DC 20531

September 26, 2018

Ms. Hatlle Wash
Images. Inc
110 La.',! 79\h Street
Chicago IL 60619

Dear Ms Wash·

On behalf ol Attorney General Jefferson sessions ITI, u rs my pleasure 10 m(onn you Llldl the Offiu: of Justice Programs has
approved your application for fuoding under the FY 18 Second Chance Ad Comprehensive Commumry-Based Adult Reentry
Program m the amount ofSS00,000 for Emuges, Inc
Enclosed you will find the Grant Award and Special Condnions documents !'his award 1� subject to all adrmnistrativc and
financial requirements, including the umcly submrvsron of all financial and prograrnmanc reports, resolution of all mtcnm
audit findings, and the maintenance of a mmunum level of cash-on-hand Should you not adhere to these requirements, you
\\11! be m vtolatron of the tcrrns of this agreement and the award \\111 be subject to tcrmmauon tor cause or other admuustrauve
action as appropnatc

If you have questions regarding this awerd, please contact

         Program Questions, I raccy Willi�, Program Manager at (202) 305-1766; and

         Fmancml Questions, the omcc of the Clucf'Fmancsal Officer, Customer Service Center (CSC) at
        {8()(l) 458-0786, or you may contact the CSC at ask oefo@)usdoJ gov

Congralulauons, and we look forward to working wnh )OU.

Sincerely,




Mau Dununemmth
Principal Deputy A��1�tant Attorney General



Enclosures
           Case: 1:20-cv-06316 Document #: 49-6 Filed: 03/05/21 Page 2 of 2 PageID #:902


                                                     EXHIBIT 2


                                                           OFFICE FOR CIVIL RIGHTS
                                                           Office of Justice Programs
                                                           U.S. Department of Justice
                                                           810 7th Street, NW
                                                           Washmgton, OC 20531

                                                           rer. (202) 307-0690
                                                           TTY (202) 307-2027
                                                           Ii-marl !bkOCR(,?usdoJ gov
                                                           Webstte www ojp usdoj gov/ocr


OCR Letter to All Recipients
September 26, 2018

M, Hattie W!lhll
Emagcs. Inc
110 Easr 79th Street
Chicago, IL60619


Dear Ms. Wash

Congratulunons on your recent uwurd In estabhshlng financial assistance program,, Congress lmked the receipt of federal funding to
comphunce with federal civil nghts laws. The Office for CIVIi Rights (OCR), Office of Jusnce Programs (OJP), lJ S Department of Justice
(DOJ) ts responsible for cnsurmg that reciprentc of financial assistance from the OJP, the Office of(ommurnty Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil nghts laws. We at the OCR arc
available to help you and your orgamzatron meet the ctvtl nghts requirements that come w1th OOJ hmdmg

Ensuring Access to Federally Assisll"d Programs

federal Iaws that apply to recipients of financial asestence from the OOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disabrliry m funded programs or acuviues, not only in employment but also m the dchvcry of services or benefits. A federal
la\\ also prohrbus recipients from discnmmatmg on the basts of age m the delivery of services or benefits

In March of2013, President Obama signed the Violence Agamst Women Rcauthonzauon Act ol 2013. The statute amends the Violence
Agamst Women Act of 1994 (VA WA) by rncludrng a nondrscrrrmnauon grant condiuon that prohibits drscnrmnanon based on actual or
perceived race, color, national ongm. rclrgron. sex, dtsabrhty. sexual orientation. or gender rdentny. The new nondecnnnneuon grunt
condmon applies to certain program; funded after October 1, 2013 The OCR and the OVW have developed answers to some frequently
asked questions about thts pmvisrcn to asstst rectpientv ofV I\ WI\ funds to understand their obligations The Frequently Asked Questions
are available at https /loJp gowabout/ocrvvawafaqs htm

F:nforcing C'i> ii Rights La\.\S

All recipient; of federal financial assistance, regardless of the particular fimdmg sour cc, the amount of the grant award, or the number of
employees in the workforce, are subject to prolubinons against unlawful discnmmation /1.ccordmgly, the (X'R mvcstrgatcs recipients that
are the subject of discnrtunation complaints from both mdivrdualv and groups In addition, based on regulatory crtterra. the OCR selects a
number of rcciprcnre each year for compliance reviews, audits that require recipients to submit data sbowmg that they are provtdtng services
cqunably to all segments of'thetr service populatton and that their employment practices meet equal opporturnty standards




                                                                                                                                                  \
